 Case 2:19-cv-10524-DDP-PLA Document 139 Filed 03/25/21 Page 1 of 2 Page ID #:1015




1

2
                                                                       JS-6
3

4

5
                         UNITED STATES DISTRICT COURT
6
                       CENTRAL DISTRICT OF CALIFORNIA
7
                                     CENTRAL DIVISION
8

9
     WHITE SHADOWS LLC,                 )                  Case No. 2:19-cv-10524-DDP-PLA
                                        )
10                                      )                  Hon. Dean D. Pregerson
                    Plaintiff,          )                  Courtroom 9C – First Street
11
            v.                          )
                                        )                  ORDER ON STIPULATION OF
12                                      )                  DISMISSAL WITH PREJUDICE
     LUKE HEMMINGS, CALUM HOOD,         )
13                                      )                  Action Filed: July 15, 2019 Transferred:
     ASHTON IRWIN, MICHAEL              )                  December 12, 2019
14
     CLIFFORD, LOUIS BELL, ANDREW       )                  FAC Filed: January 28, 2020
                                        )                  Trial Date:   None set
15   WOTMAN, ALI TAMPOSI, 5 SECONDS )
     OF SUMMER, LLP, 5SOS, LLP, ONE     )
16
     MODE PRODUCTIONS LIMITED,          )
                                        )
17   RESERVOIR MEDIA MANAGEMENT, )
     INC. d/b/a RESERVOIR 416, KOBALT )
18                                      )
     MUSIC PUBLISHING AMERICA, INC. )
19   d/b/a SONGS OF KOBALT MUSIC        )
                                        )
20   PUBLISHING, SONY/ATV SONGS,        )
     LLC, EMI APRIL MUSIC INC.,         )
21
     CAPITOL RECORDS, LLC, UMG          )
                                        )
22   RECORDINGS, INC., VEVO LLC,        )
     SPOTIFY USA INC., and APPLE INC. )
23                                      )
     ASPIRO AB, PANDORA MEDIA, LLC, )
24   GOGGLE, LLC, AMAZON. COM, INC., )
25   AMAZON DIGITAL SERVICES, LLC ))
     and PROJECT PANTHER US LLC,        )
26                                      )
                                        )
27                   Defendants.        )
     __________________________________ )
28


                                                       1

                           Order on Stipulation of Dismissal with Prejudice
     119825201.v1
 Case 2:19-cv-10524-DDP-PLA Document 139 Filed 03/25/21 Page 2 of 2 Page ID #:1016


                                                     ORDER
1
             Pursuant to the parties’ stipulation, IT IS SO ORDERED. The above-referenced
2
       action, including all claims and counterclaims, is hereby dismissed with prejudice and
3
     without costs as to all parties.
4

5

6                    March 25, 2021
             Dated: _______________                ____________________________________
7                                                  DEAN D. PREGERSON,
8                                                  UNITED STATES DISTRICT JUDGE,
9
                                                   CENTRAL DISTRICT OF CALIFORNIA,
                                                   CENTRAL DIVISION
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                            2

                                [Proposed] Order on Stipulation of Dismissal with Prejudice
     119825201.v1
